Title: To Thomas Jefferson from John Adams, 6 September 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Sepr. 6 1787

I am Sorry to give you the trouble of this Commission: but I fear it will not be effectually done but by you, and therefore let  me beg the favour of you to send for Mr. de La Blancherie and withdraw my Subscription to the Society of whose affairs he has the direction, and put a stop to his sending me the Nouvelles de la Republique des Lettres et Des Arts. He persuaded me at the Hague to Subscribe and I paid him a years Subscription. The society continued One year and then ceased and I thought I had done with it forever: but since I have been in England now and then a Bundle of those Gazettes are pourd in upon me. I have no use for them, and sometimes I am put to an enormous expence of Postage. I am now determined at all Events to put a stop to it forever and pray you to take Measures for that purpose by paying him off and taking his Receipt, and by delivering him the inclosed Letter which Contains a Renunciation of my Subscription. With great Esteem I am &c. &c.

P.S. When I subscribed I understood it to be for one year only, and accordingly paid him the four Guineas. But I suppose he will now pretend that I am bound by that Subscription to pay for the Subsequent years. I will not dispute this with him, tho I am not bound in Law or Honour. One year the Society and Paper ceased since which it has been revived two years, or nearly so that he may pretend that I am eight Louis D’ors in Arrear. Pay him this if you please and no more, and I will repay you immediately. But at all Events I will be cleared from all Connection with this Man and his society and Nouvelles for the future.


J A

